DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 12, 13, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bardelang et al. (U.S. Publication No. 2006/0048015 A1).


With respect to claim 1, Bardelang et al. discloses a test rig for performing functional tests on a cabin management system (CMS) of a passenger cabin of an aircraft or other mobile platform (see system integration test rig 100, Figs. 1-3), the test rig comprising:
a plurality of components of the CMS functionally integrated in a manner representative of the installation of the components in the passenger cabin (see modules 10-50, para 0025 and 0026, “window module” 50 and “air conditioning controllers”; and
a framework supporting the functionally integrated components (para 0016), the layout of the components on the framework being non-dimensionally representative of the installation of the components in the passenger cabin (para 0016, a standardized rack is provided for holding the individual modules).

With respect to claim 2, Bardelang et al. discloses the test rig as defined in claim 1, wherein:
the framework comprises a generally planar support member to which one or more of the components are attached (see multiple modules 10 to 50, for example may be plugged together in a standardized rack; para 0031, lines 1-2); and
the framework is located at a ground-based facility and the planar support member is generally vertical relative to a floor of the ground-based facility (para 0011, lines 1-6).

With respect to claim 3, Bardelang et al. discloses the test rig as defined in claim 1, wherein:
the framework comprises a generally planar support member to which one or more of the components are attached (see multiple modules 10 to 50, for example may be plugged together in a standardized rack; para 0031, lines 1-2); and
the framework is located at a ground-based facility and the planar support member is non-parallel to a floor of the ground-based facility (para 0011, lines 1-6).

With respect to claim 4, Bardelang et al. discloses the test rig as defined in claim 2, wherein the support member comprises a plurality of attachment features configured to permit removable attachment of the components to the support member (para 0012, lines 1-5).



With respect to claim 6, Bardelang et al. discloses the test rig as defined in claim 2, wherein the
support member extends between two posts (see multiple modules 10 to 50 with four subsystems 120, 130, 140 and 150 shown in Fig. 3).

      With respect to claim 7, Bardelang et al. discloses the test rig as defined in claim 2, wherein the support member comprises a grillage (see multiple modules 10 to 50, for example may be plugged together in a standardized rack; para 0031, lines 1-2).

With respect to claim 8, Bardelang et al. discloses the test rig as defined in claim 2, wherein
components are attached to opposite generally planar sides of the support member (para 0012, lines 1-5).

With respect to claim 9, Bardelang et al. discloses the test rig as defined in claim 1, wherein the framework comprises a grillage to which one or more of the components are attached (see multiple modules 10 to 50, for example may be plugged together in a standardized rack; para 0031, lines 1-2).


With respect to claim 12, Bardelang et al. discloses the test rig as defined in claim 1, wherein one or more of the components are attached to the framework via a rack (para 0016, lines 1-3).

                 With respect to claim 13, Bardelang et al. discloses the test rig as defined in claim 1, wherein one or more of the components are electrically grounded to the framework (para 0009, lines 1-9).


         With respect to claim 15, Bardelang et al. discloses the test rig as defined in, comprising
a power source electrically connected to one or more of the components, the power source
being configured to simulate one or more electric busses of the mobile platform (para 0017, lines 1-7).

 With respect to claim 16, Bardelang et al. discloses the test rig as defined in claim 1, wherein
the framework comprises a plurality of test rig zones respectively corresponding to passenger 
cabin zones (see multiple modules 10 to 50 with four subsystems 120, 130, 140 and 150 shown in Fig. 3), the test rig zones respectively supporting one or more of the components associated with the respective passenger cabin zones (see multiple modules 10 to 50, for example may be plugged together in a standardized rack; para 0031, lines 1-2).



With respect to claim 17, Bardelang et al. discloses the test rig as defined in claim 1, comprising two frameworks disposed adjacent one another to define a corridor between the two frameworks (para 0009, lines 1-9).


With respect to claim 20, Bardelang et al. discloses the test rig as defined in claim 1, wherein the plurality of components include one or more line-replaceable units associated with two or more of the following systems of the passenger cabin: a lighting system, a climate control system, a sound system, an information system (para 0009, lines 1-9), an in-flight entertainment system and an internet connectivity system (para 0011, lines 1-13). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bardelang et al. (U.S. Publication No. 2006/0048015 A1) in view of Walker (U.S. Publication No. 2006/020246 A1).


With respect to claim 5, Bardelang et al. discloses the test rig as defined in claim 4.
Bardelang et al. does not disclose wherein the attachment features comprise holes.
Walker discloses wherein the attachment features comprises holes (para 0765, lines 1-11).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bardelang et al. to include wherein the attachment features comprises holes as taught by Gleine to secure the attachments.


With respect to claim 10, Bardelang et al. discloses the test rig as defined in claim 1. 
Bardelang et al. does not disclose wherein one or more of the components are attached to the framework with a VELCRO strap.
  Walker discloses wherein one or more of the components are attached to the framework with a VELCRO strap (para 0765, lines 1-11).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bardelang et al. to include wherein one or more of the components are attached to the framework with a VELCRO strap as taught by Gleine to allow for a secure connection.

  

With respect to claim 11, Bardelang et al. discloses the test rig as defined in claim 1.   Bardelang et al. does not disclose wherein one or more of the components are attached to the framework with a cable tie.
Walker discloses wherein one or more of the components are attached to the framework with a cable tie (para 0899).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bardelang et al. to include wherein one or more of the components are attached to the framework with a cable tie as taught by Walker to allow for a secure connection.

   
              With respect to claim 14, Bardelang et al. discloses the test rig as defined in claim 1.
              Bardelang et al. does not disclose wherein the components are functionally integrated via dimensionally-representative wire harnesses.
               Walker discloses wherein the components are functionally integrated via dimensionally-representative wire harnesses (para 0899).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bardelang et al. to include wherein the components are functionally integrated via dimensionally representative wire harness as taught by Walker to allow for a secure connection. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bardelang et al. (U.S. Publication No. 2006/0048015 A1) in view of Walker (U.S. Publication No. 2006/0206246 A1).


With respect to claim 18, Bardelang et al. discloses the test rig as defined in claim 17.
Bardelang et al. does not disclose wherein each framework respectively supports one or more of the components associated a respective lateral side of the passenger cabin.
  Walker discloses wherein each framework respectively supports one or more of the components associated a respective lateral side of the passenger cabin (para 0246).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bardelang et al. to include wherein each framework respectively supports one or more of the components associated a respective lateral side of the passenger cabin as taught by Walker to allow for a compact device.



With respect to claim 19, Bardelang et al. discloses the test rig as defined in claim 18.
Bardelang et al. does not disclose wherein one or more of the components supported by one of the frameworks are functionally connected to one or more of the components supported by the other framework via a wire harness extending across the corridor defined between the two frameworks.
    Walker discloses disclose wherein one or more of the components supported by one of the frameworks are functionally connected to one or more of the components supported by the other framework via a wire harness extending across the corridor defined between the two frameworks (para 0899).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bardelang et al. to include wherein one or more of the components supported by one of the frameworks are functionally connected to one or more of the components supported by the other framework via a wire harness extending across the corridor defined between the two frameworks as taught by Walker to allow for a secure connection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866